DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 25 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,839,503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 25 May 2021, with respect to the claim objections and the rejections under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 25 February 2021 have been withdrawn. The obviousness-type double patenting rejections of 25 February 2021 are withdrawn in light of the proper terminal disclaimer noted above.
Allowable Subject Matter
Claims 86-105 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: No prior art of record teach and/or fairly suggest the apparatus for treating urinary retention of a patient by discharging urine from a mammal urinary bladder through a mammal urethra of claim 86, comprising: an expandable member adapted to be implanted in the bladder that is releasably connected to a control device is adapted .
The closest prior art of record, Guiset and Haber, cited in combination in the prior Office action, discloses the apparatus including the expandable member and coupled control device as claimed. However, the cited art fails to disclose the interconnecting device including the coupling comprising first and second mating parts that are detachably coupled and adapted to be implanted inside the patient’s urinary bladder as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791